Linda J. Johnson
Clapp, Peterson, Tiemessen,
  Thorsness & Johnson, LLC
711 H Street, Suite 620
Anchorage, Alaska 99501
(907) 272-9272 - phone
(907) 272-9586 - fax
usdc-anch-ntc@cplawak.com
Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

ELIZABETH BAKALAR,

       Plaintiff,

       v.

MICHAEL J. DUNLEAVY, in his individual and
official capacities; TUCKERMAN BABCOCK;
and the STATE OF ALASKA

       Defendants.                                       Case No. 3:19-cv-00025-JWS

                 NON-OPPOSED MOTION TO EXTEND DEADLINE
                 TO FILE ANSWER TO PLAINTIFF’S COMPLAINT

       COME NOW Defendants, Michael J. Dunleavy, Tuckerman Babcock, and the

State of Alaska, by and through their attorneys, Clapp, Peterson, Tiemessen, Thorsness &

Johnson, LLC, and hereby move this Court for an extension to file their answer to

Plaintiff’s Complaint.




Non-Opposed Motion to Extend Answer Deadline
Bakalar v Dunleavy, et al., Case No. 3:19-cv-00025-JWS
Page 1 of 2



            Case 3:19-cv-00025-JWS Document 20 Filed 05/03/19 Page 1 of 2
         The deadline to file defendants’Answer to Plaintiff’s Complaint was May 3, 2019.

The new proposed deadline for defendants’Answer to Plaintiff’s Complaint is May 10,

2019.

         Defendants request this extension due to State of Alaska Attorney General, Kevin

Clarkson’s, recent and serious health issues.1 Plaintiff’s attorney, Stephen Koteff, stated

in a phone conversation with the undersigned at approximately 5:30 pm on May 2, 2019

that Plaintiff does not oppose this motion.

         DATED at Anchorage, Alaska, this 3rd day of May, 2019.

                                                        CLAPP, PETERSON, TIEMESSEN,
                                                        THORSNESS & JOHNSON, LLC
                                                        Attorneys for Defendants

                                                        By s/ John B. Thorsness
                                                          John B. Thorsness, ABA No. 8211154

CERTIFICATE OF SERVICE

I hereby certify that on this 3rd day of May, 2019, a
copy of the foregoing document was served
electronically through the ECF system on:

Stephen Koteff
Joshua A. Decker
skoteff@acluak.org
jdecker@acluak.org

By: s/ John B. Thorsness




1
 Should the Court require, Defendants will provide more detailed medical information, either
under seal or for In Camera Review, pursuant to Alaska Dist. Ct. R. of Civ. P. 7.3(f) or (g).

Non-Opposed Motion to Extend Answer Deadline
Bakalar v Dunleavy, et al., Case No. 3:19-cv-00025-JWS
Page 2 of 2



           Case 3:19-cv-00025-JWS Document 20 Filed 05/03/19 Page 2 of 2
